DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-2, 4-12, 15-16, 36 and 37) along with SEQ ID NO: 1 as the first gRNA, SEQ ID NO: 2 as the second gRNA and NNGRRT (SEQ ID NO: 24) as a single PAM. Claims 1-2, 4-12, 15-16, 30-33 and 35-39 are pending. Claims 30-33, 35 and 38-39 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2, 4-12, 15-16, 36 and 37 are examined in the present Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/18/2019, 5/8/2019, 5/9/2019, 1/10/2020 and 5/4/2020 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 15-16 are rejected under 35 U.S.C. 102 as being anticipated by Gersbach et al. WO2014/197748, published 12/11/2014 (hereinafter Gersbach, cited in applicants IDS). 
Claim 1 describes a vector encoding (a) a first guide RNA (gRNA) molecule, (b) a second gRNA molecule, and (c) at least one Cas9 molecule that recognizes a Protospacer Adjacent Motif (PAM) of either NNGRRT (SEQ ID NO: 24) or NNGRRV (SEQ ID NO: 25), wherein each of the first and second gRNA molecules have a targeting domain of 19 to 24 nucleotides in length, and wherein the vector is configured to form a first and a second double strand break in a first and a second intron flanking exon 51 of the human DMD gene, respectively, thereby deleting a segment of the dystrophin gene comprising exon 51.
Claim 2 describes the vector of claim 1, wherein the segment has a length of about 800-900, about 1500-2600, about 5200-5500, about 20,000-30,000, about 35,000-45,000, or about 60,000- 72,000 base pairs. 
Claim 4 describes the vector of claim 1, wherein the at least one Cas9 molecule is an S. aureus Cas9 molecule. Claim 5 describes the vector of claim 4, wherein the at least one Cas9 molecule is a mutant S. aureus Cas9 molecule. 
Claim 6 describes the vector of claim 1, wherein, the vector is a viral vector. 
Claim 7 describes the vector of claim 6, wherein the vector is an Adeno-associated virus (AAV) vector. 
Claim 15 describes a composition comprising the vector of claim 1. 

Gersbach describes CRSPR Cas9-based systems and viral based delivery methods for performing genomic alterations of genes in muscle tissues (Gersbach, para 4). Gersbach describes targeting the human dystrophin gene (DMD gene) for treating patients with Duchenne muscular dystrophy (Gersbach, para 29). Gersbach describes designing gRNA sequences which bind in the exon 45-55 mutational hotspot region of the dystrophin gene, such that gene editing could restore dystrophin expression from a wide variety of patient-specific mutations (Gersbach, para 50). Gersbach specifically describes deleting exon 51 from the human genome using CRISPR/Cas9 gene editing and verifies this using end-point PCR primers which flank the locus (Gersbach, Fig 16, Fig 21 and 23). Gersbach describes deleting segments of exon 51 which correspond to the length segments described in claim 2 (Gersbach, para 187). In Table 8, Gersbach describes Cas9 proteins derived from S. aureus (SaCas9) which recognize a protospacer adjacent motif of NNGRRT (PAM sequence corresponding to instant SEQ ID NO: 24) for the deletion of exons 45-55 (Gersbach, Table 8 pg 97). Gersbach describes the use of AAV vectors to deliver CRISPR constructs, including Cas9 and up to two gRNA expression cassettes within a single AAV vector (Gersbach, para 188 and Fig 39). Accordingly, claims 1-2, 4-7, 15-16 are anticipated by the disclosure of Gersbach.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

Claims 1-2, 4-12, 15-16, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach (supra) as applied to claims 1-2, 4-7, 15-16 above in further view of Xie et al. "sgRNAcas9: a software package for designing CRISPR sgRNA and evaluating potential off-target cleavage sites." PloS one 9.6 (2014): e100448 (hereinafter Xie).
A description of claims 1-2, 4-7, 15-16 can be found above.
 Claim 8 describes a vector encoding a first guide RNA molecule, a second gRNA molecule, and at least one Cas9 molecule. 
Claim 9 describes the vector of claim 8, wherein the at least one Cas9 molecule is an S. aureus Cas9 molecule. 
Claim 10 describes the vector of claim 9, wherein the at least one Cas9 molecule is a mutant S. aureus Cas9 molecule. 
Claim 11 describes the vector of claim 8, wherein the vector is a viral vector. 
Claim 12 describes the vector of claim 11, wherein the vector is an AAV vector. 
Claim 36 describes a composition comprising the vector of claim 8. 
Claim 37 describes a cell comprising the vector of claim 8.
Gersbach describes CRSPR Cas9-based genomic editing systems for targeting the human dystrophin gene (DMD gene) for treating patients with Duchenne muscular dystrophy (Gersbach, para 29). Gersbach describes designing gRNA sequences which bind in the exon 45-55 mutational hotspot region of the dystrophin gene, such that gene editing could restore dystrophin expression from a wide variety of patient-specific mutations (Gersbach, para 50). Gersbach describes Cas9 proteins derived from S. aureus (SaCas9) which recognize a protospacer adjacent motif of NNGRRT (PAM sequence corresponding to instant SEQ ID NO: 24) for the deletion of exon 51 as well as AAV viral vector delivery 
Xie describes a publically available software program and corresponding methodologies for the rational design of gRNAs for CRISPR genomic editing systems (Xi, abstract). Xie outlines a workflow diagram in Fig 1 which describes identifying a target gene sequence, finding CRISPR target sites, evaluating off-target effects, expressing the gRNA in a vector and extracting the desired length of nucleotide sequences flanking the on or off target cleavage sites (Xi, Fig 1). Xi also describes workflow and filter criteria for selecting candidate CRISPR target sites (protospacers) with high specificity using gRNA cas9 (Xi, Fig 4). 
It would have been obvious to one of ordinary skill in the art to use the rational gRNA design methodologies described by Xie to design gRNAs corresponding to SEQ ID NO: 1 and a second gRNA molecule comprising SEQ ID NO: 2 and apply it to the CRSPR Cas9-based genomic editing systems for targeting the human dystrophin gene (DMD gene) for treating patients with Duchenne muscular dystrophy ad described by Gersbach. It would have been a matter of applying known gRNA design methodologies to experiment with various gRNAs corresponding to the DMD gene targets. Xi shows that there are predictable ways to experiment with many spacer sequences in order to minimize off target effects and improve cutting efficiencies (Xie, Fig 1). Xi outlines both computational and experimental approaches to predictably experiment and validate CRISPR target sites corresponding to known gene target sequences. One would have been motivated to do this since Gersbach expressly describes targeting the deletion of exon 51 within the DMD gene for treating patients with Duchenne muscular dystrophy using SaCas9 proteins which recognize NNGRRT PAM sequences (Gersbach, Table 8 pg 97 and para 188). Furthermore, since there are a finite number of possible gRNAs which could target the deletion of exon 51 within the DMD gene, it would have been obvious to derive SEQ IDs NO: 1 and 2 identified in claim 8 following the rational sgRNA design methodologies described by Xie and apply it to the spCas9 gene prima facie obvious to at the time the invention was made.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-2, 4-7 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent Number 10,704,060. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would make obvious claims 1-2, 4-7, 15-16 of the instant invention if they were available as prior art. 
The patented claims are drawn to a DNA targeting system for deleting exon 51 of a dystrophin gene (i.e. DMD gene) comprising Cas9 and at least one gRNA as well as AAV viral vectors for delivery as described in claim 1. Furthermore, claim 7 of the patented claims describe a Cas9 based DNA targeting system comprising two gRNAs corresponding to SEQ ID Nos: 65 and 69 or SEQ ID Nos: 679 and 69. Furthermore, the patented claims identify a SaCas9 PAM sequence of NNGRRT in Tables 6 and 8 which targets a frameshift in exon 51 of the dystrophin gene.  Thus, the patented claims show that SaCas9 inherently recognizes a PAM sequence of NNGRRT.
Accordingly, the patented claims would make obvious claims 1-2, 4-7, 15-16 of the instantly claimed invention, which are also drawn to a vector encoding a CRISPR Cas9 system for targeting the dystrophin gene using two gRNAs and at least one Cas9 molecule that recognizes a PAM sequence of NNGRRT for deleting exon 51 of a dystrophin gene. One of ordinary skill in the art would find it prima facie 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633